Citation Nr: 1301500	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  10-42 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from April 1957 to June 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that denied the claim currently on appeal.  

This matter was previously before the Board in January 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran asserts that he is entitled to service connection for a bilateral foot disability.  Specifically, he contends that he was discharged from the Navy due to a bilateral foot disability (high arches), resulting in an inability to walk and perform his duties.  He has further indicated that his foot disability did not begin until active service.  

The Veteran's service treatment records are unavailable, having apparently been destroyed in a fire at the National Personnel Records Center records center in 1973.  There is a heightened obligation to assist a claimant in the development of his case, a heightened obligation to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) reveals that he was discharged from active duty in June 1963 under Article C-10305 BuPers Manual & Code 277.  This is suggestive of a physical disability established by a Medical Board evaluation.  The DD Form 214 further reflects that his station at discharge was the United States Naval Hospital in St. Albans, New York.  

In light of the foregoing, in January 2011, the Board remanded the case so that further attempts could be made to obtain records that might support the Veteran's claim.  In this regard, the RO/AMC contacted the National Archives - Washington National Records Center in an effort to obtain additional service records, to specifically include a copy of records associated with the Veteran's Medical Evaluation Board.  A response dated in December 2011 directed that further inquiry be made with the United States Navy Records Officer.

In July 2012, the RO/AMC then contacted the United States Navy Records Officer and was referred to a S.H. at the Washington Navy Yard who indicated that all records were located in Suitland, Maryland, and that an individual search needed to be conducted.  It was indicated that a search could take more than 60 days.

In August 2012, the RO/AMC again contacted S.H. and was told that the person who conducts the requested search was out until the following week, and that contact should be made at that time.  It was also indicated that it appeared the request was still being worked on.  Thereafter, there is no indication in the Veteran's claims file as to the results of the requested search.  Neither a positive or negative response from S.H. was ever communicated.  There is a notation made in the claims file dated in December 2012 indicating that the AMC had been unable to receive detailed information from the Department of the Navy regarding the ongoing search for any existing Medical Board Evaluation for the Veteran.  However, this notation does not reference either S.H. or a search conducted at the facility in Suitland, Maryland, as directed by the Washington Navy Yard.  While the RO/AMC clearly endeavored to obtain the requested records, the results of the search conducted at the facility in Suitland, Maryland, have not been documented in the Veteran's claims file.  As such, the Board finds that an additional effort to obtain any available service records, to specifically include a copy of the records associated with the Veteran's Medical Evaluation Board, from the referenced facility in Suitland, Maryland, must be undertaken.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Veteran underwent a VA examination in January 2011.  The diagnosis was bilateral hammertoe deformity with mild bilateral hallux valgus deformity, and degenerative joint disease of the feet.  The examiner concluded that due to the number of years since active service and few notations in medical records regarding same, the foot disability was less likely than not related to active service.  The examiner also concluded that degenerative joint disease was a function of aging, and as there was no documentation of an injury or treatment of same in the medical record, it also was less likely than not related to service.  In his opinion, however, the VA examiner did not discuss the fact that the Veteran's available service personnel records do confirm that he was discharged from service because of physical disability, and also did not appear to consider the Veteran's competent reports as to the onset and continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  As such, an addendum from the VA examiner must be obtained.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The January 2011 VA examiner also concluded that the question of whether the Veteran's muscular dystrophy was manifesting at the time of service could not be determined without resorting to mere speculation.  The examiner did not provide an explanation for the inability to provide an opinion or explain whether the inability was due to the limits of medical knowledge or there was additional evidence that would have permitted him to provide the needed opinion.  Hence, this aspect of the opinion is also inadequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC shall contact S.H., or any other appropriate member of the records facility in Suitland, Maryland, referred to by the United States Navy Records Officer in July 2012, and endeavor to obtain any of the Veteran's service treatment or personnel records, to specifically include records associated with his Medical Evaluation Board.  All efforts to obtain these records must be fully documented, and a negative response must be provided and incorporated in the claims file if no such records exist.  The Veteran shall also be notified if these records do not exist and/or are unobtainable.

2.  The RO/AMC shall obtain an addendum to the January 2011 VA examination report, preferably from the original examiner.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to determine whether the Veteran has a current disability of either the right or the left foot.  If so, the examiner is requested to opine as to whether it is at least as likely as not that any such disability manifested during, or as a result of, active service.

Also, if the Veteran currently has a disability of either foot that is deemed to have pre-existed his enlistment into active duty, the VA examiner is asked to opine as to whether this condition was clearly not permanently aggravated as a result of active service.  

In addressing each request, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  See Dalton, 21 Vet. App. at 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  In discussing the rationale of the opinion, whether favorable or unfavorable, the examiner must cite to the lay evidence, as well as, other evidence in the record.

If the examiner is unable to provide the requested opinion without resorting to speculation, as stated in the January 2011 VA examination report as to the Veteran's muscular dystrophy, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390   (2010). 

A complete rationale for all opinions expressed must be provided.

If the original examiner is no longer available to provide the requested opinions, another equally qualified VA examiner shall provide the necessary additional opinions.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



